DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment and request for reconsideration filed on 3 September 2021.
Claims 1-3, 7, 9-11, 15, 17, and 19-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined. 
The examiner notes that the Examiner of Record in no longer Benjamin Fang and the new Examiner of Record is Jennifer M. Anda.
This action is made FINAL.
	Response to Amendment and Applicant’s Remarks
Drawings
The drawings were objected to because an infotainment system was not shown. Applicant has amended the specification to remove the recitation of the infotainment system. The substitute specification has been entered and thus, the drawing objection has been withdrawn.  
Specification
The specification has been objected to because of the length of the abstract as well as other informalities.  The Applicant has amended the specification and abstract according to the Examiner’s recommendations and the amended specification, including the abstract, has been entered.  Therefore, the objections to the specification has been withdrawn.  
Claim Objections
Claims 7, 15 and 17 were objected to because informalities.  Applicant has amended claims 7, 15 and 17 according to the Examiner’s recommendations.  Therefore, the claim objections have been withdrawn.  
Claim Rejections - 35 USC § 102 and 103
Claim(s) 1-3, 9-11 and 17-19 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scorcioni et al. (US 20200310420).  Applicant’s arguments, see page 13, filed 3 September 2021, with respect to the rejection(s) of claim(s) 1-3, 9-11 and 17-19 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in view of the amendment to the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scorcioni et al in view of Baghsorkhi et al. (US PG Pub. 2019/0138007, hereinafter "Baghsorkhi"). 
Claims 4-8, 12-16 and 20 were rejected under 35 U.S.C. 103 over Scorcioni in combination with various secondary references.  Applicant’s argument with respect to these dependent claims is based on the alleged deficiencies described with respect to Scorcioni as applied to the independent claims.  Accordingly, these rejections have also been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scorcioni et al in view of Baghsorkhi et al. (US PG Pub. 2019/0138007, hereinafter "Baghsorkhi") as well as other secondary references as provided below.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1, 9, and 17 recite predicting a further movement of the moving obstacles based on past obstacles stored in an associated obstacle state buffer, “with a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted.” (emphasis added)
The Examiner could find no disclosure within the original specification to support the emphasized features, and specifically, a delineation of a first period of time and a second period of time subsequent to the first period of time and immediately preceding the prediction of movement.  The Examiner notes that there is discussion of different points in time, but the examiner could not find a discussion of a time wherein a object is sensed and subsequently it is not sensed, and immediately following the time period where it was not sensed, its movement is predicted.  Figure 5 and the accompanying paragraph 49 discusses detected objects, but it appears that the discussion of the time periods corresponds with an object not being sensed (object 513 not sensed in 501) and followed by the object being sensed (object 513 sensed subsequently in 502).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a past moving trajectory” in line 6 and in line 8.  It is not clear if the past moving trajectory recited in claim 8 is the same as that recited in claim 6.  Further, the claim recites “the past moving trajectory” in line 9 and in line 10.  It is unclear if the it is referring back to the past moving trajectory recited in line 6 or line 8.  Further, the examiner notes that claim 3 recites “predicting a past moving trajectory…using the past moving trajectory”.  This recitation is circular, and it is unclear how you can predict something that is in the past.  
Claim 11 and claim 19 have similar recitations are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni et al. (US 20200310420, hereinafter “Scorcioni”) in view of Baghsorkhi et al. (US PG Pub. 2019/0138007, hereinafter "Baghsorkhi").
Regarding claim 1, Scorciono discloses,
A computer-implemented method for operating an autonomous driving vehicle (ADV) (See at least Scorcioni par. 1), the method comprising:
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (See at least Scorcioni par. 21, sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment);
allocating one or more obstacle state buffers, one for each of the moving obstacles to store obstacle states of a corresponding moving obstacle at different points in time for a predetermined time period (See at least Scorcioni par. 28, state data stored in working memory and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle and various agents... The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp), wherein each obstacle state includes at least a location of the corresponding moving obstacle at a particular point in time (par. 27, data acquisition system… data about other agents, including as range, relative speed (Doppler), elevation, angular location and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle);
predicting a further movement of at least one of the moving obstacles based on past obstacle states stored in an associated obstacle state buffer (See at least Scorcioni par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame); and
planning a trajectory to drive the ADV based on the predicted further movement of the at least one of the moving obstacles (See at least Scorcioni par. 48, trajectory planner 220 receives the trajectory and behavior objects from the decision resolver 218 along with the state of the autonomous vehicle 10.... The trajectory sender 222 provides the trajectory message to the autonomous vehicle 10 for implementation at the autonomous vehicle) to avoid a collision with any one of the moving obstacles (See at least Scorcioni par. 41, hypothesizer module 212 predicts a collision of two agents 50,... take into account the expected collision or to send a warning flag to other modules to attempt to mitigate the dangerous scenario or alter behavior to avoid the dangerous scenario. The hypothesis is then sent to the decider module which is sent to the trajectory planner to avoid the dangerous scenario).

Scorciono does not teach that predicting further movement of the moving obstacles based on past obstacles states included a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted.
Baghsorkhi teaches predicting further movement of the moving obstacles based on past obstacles states included a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted (see at least Baghsorkhi par. 39 and par. 59 “The environment analyzer 104 also identifies missing data in the first data for objects in the first perspective. The environment analyzer 104 identifies the missing data by tracking objects in the first perspective between different time steps. The environment analyzer 104 determines that the first data associated with an object in the first perspective at a first time is not in the first perspective at a second time.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scorcioni with the features of Baghsorkhi, because as Baghsorkhi teaches the missing object may be occluded by another vehicle and losing track of an object for even a short amount of time can be detrimental to object tracking, collision avoidance and safety of the vehicle Baghsorkhi par. 30).
Regarding claim 2, the combination of Scorciono and Baghsorkhi teach all elements of claim 1 and further teach, wherein the further movement of the at least one of the moving obstacles is not able to be sensed by the ADV and would cause the one or the moving obstacles to collide with the ADV if the trajectory was not based on the predicted further movement (See at least Baghsorkhi  par. 56, “The request is prioritized based on whether the missing object is in the immediate path of the first autonomous vehicle 102. For example, the vehicle control system 206 assigns a priority level to the request based on whether the missing object intersects with the local path plan of the first autonomous vehicle 102. The local path plan is, for example, a path plan for the first autonomous vehicle, generated by the vehicle control system 206 included in the first autonomous vehicle 102, that describes the immediate path of the first autonomous vehicle 102 in the environment. The vehicle control system 206 determines whether the missing object is in the immediate path of the vehicle by comparing the location and trajectory of the missing object from previous time step.” The Examiner notes that the missing object intersecting the path plan of the autonomous vehicle would cause the moving obstacle to collide if the trajectory of the ADV is not changed based on the determination of this future movement.).

Regarding claim 3, the combination of Scorciono and Baghsorkhi teach all elements of claim 1 including wherein predicting the further movement of the at least one of the moving obstacles comprises: reconstructing a past moving trajectory for the at least one of the moving obstacles for the first past period of time with the first portion of the past obstacle states; and predicting a past moving trajectory for the at least one of the moving obstacles for the second past period of time using the past moving trajectory, wherein the predicted movements are the past moving trajectory (As best understood by the Examiner the claim is referring to determining the path of the moving object by reconstructing past moving history and using the past moving history to determine the trajectory of the object during the time when the sensor could no longer sense the object.  See at least Baghsorkhi par. 56 the local path plan is, for example, a path plan for the first autonomous vehicle, generated by the vehicle control system 206 included in the first autonomous vehicle 102, that describes the immediate path of the first autonomous vehicle 102 in the environment. The vehicle control system 206 determines whether the missing object is in the immediate path of the vehicle by comparing the location and trajectory of the missing object from previous time step. For example, the first autonomous vehicle 102 uses a previous state estimate (e.g., from a time step n−1).)
Regarding claim 9, Scorciono discloses,
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (par. 17, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs), the operations comprising:
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (See at least Scorcioni par. 21, sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment);
allocating one or more obstacle state buffers, one for each of the moving obstacles to store obstacle states of a corresponding moving obstacle at different points in time for a predetermined time period (See at least Scorcioni par. 28, state data stored in working memory and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle and various agents... The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp), wherein each obstacle state includes at least a location of the corresponding moving obstacle at a particular point in time (See at least Scorcioni par. 27, data acquisition system… data about other agents, including as range, relative speed (Doppler), elevation, angular location and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle);
predicting a further movement of at least one of the moving obstacles based on past obstacle states stored in an associated obstacle state buffer (See at least Scorcioni par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame); and
planning a trajectory to drive the ADV based on the predicted movements of the moving obstacles (See at least Scorcioni par. 48, trajectory planner 220 receives the trajectory and behavior objects from the decision resolver 218 along with the state of the autonomous vehicle 10.... The trajectory sender 222 provides the trajectory message to the autonomous vehicle 10 for implementation at the autonomous vehicle) to avoid a collision with any one of the moving obstacles (See at least Scorcioni par. 41, hypothesizer module 212 predicts a collision of two agents 50,... take into account the expected collision or to send a warning flag to other modules to attempt to mitigate the dangerous scenario or alter behavior to avoid the dangerous scenario. The hypothesis is then sent to the decider module which is sent to the trajectory planner to avoid the dangerous scenario).
Scorciono does not teach predicting further movement of the moving obstacles based on past obstacles states included a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted.
Baghsorkhi teaches predicting further movement of the moving obstacles based on past obstacles states included a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted (see at least Baghsorkhi par. 39 and par. 59 “The environment analyzer 104 also identifies missing data in the first data for objects in the first perspective. The environment analyzer 104 identifies the missing data by tracking objects in the first perspective between different time steps. The environment analyzer 104 determines that the first data associated with an object in the first perspective at a first time is not in the first perspective at a second time.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scorcioni with the features of Baghsorkhi, because as Baghsorkhi teaches the missing object may be occluded by another vehicle and losing track of an object for even a short amount of time can be detrimental to object tracking, collision avoidance and safety of the vehicle Baghsorkhi par. 30).

Regarding claim 10, the combination of Scorciono and Baghsorkhi teach all elements of claim 9 and further teach, wherein the further movement of the at least one of the moving obstacles is not able to be sensed by the ADV and would cause the one or the moving obstacles to collide with the ADV if the trajectory was not based on the predicted further movement (See at least Baghsorkhi  par. 56, “The request is prioritized based on whether the missing object is in the immediate path of the first autonomous vehicle 102. For example, the vehicle control system 206 assigns a priority level to the request based on whether the missing object intersects with the local path plan of the first autonomous vehicle 102. The local path plan is, for example, a path plan for the first autonomous vehicle, generated by the vehicle control system 206 included in the first autonomous vehicle 102, that describes the immediate path of the first autonomous vehicle 102 in the environment. The vehicle control system 206 determines whether the missing object is in the immediate path of the vehicle by comparing the location and trajectory of the missing object from previous time step.” The Examiner notes that the missing object intersecting the path plan of the autonomous vehicle would cause the moving obstacle to collide if the trajectory of the ADV is not changed based on the determination of this future movement.).

Regarding claim 11, the combination of Scorciono and Baghsorkhi teach all elements of claim 9 including wherein predicting the further movement of the at least one of the moving obstacles comprises: reconstructing a past moving trajectory for the at least one of the moving obstacles for the first past period of time with the first portion of the past obstacle states; and predicting a past moving trajectory for the at least one of the moving obstacles for the second past period of time using the past moving trajectory, wherein the predicted movements are the past moving trajectory (As best understood by the Examiner the claim is referring to determining the path of the moving object by reconstructing past moving history and using the past moving history to determine the trajectory of the object during the time when the sensor could no longer sense the object.  See at least Baghsorkhi par. 56 the local path plan is, for example, a path plan for the first autonomous vehicle, generated by the vehicle control system 206 included in the first autonomous vehicle 102, that describes the immediate path of the first autonomous vehicle 102 in the environment. The vehicle control system 206 determines whether the missing object is in the immediate path of the vehicle by comparing the location and trajectory of the missing object from previous time step. For example, the first autonomous vehicle 102 uses a previous state estimate (e.g., from a time step n−1).)

Regarding claim 17, Scorciono discloses,
A data processing system, comprising:
a processor; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (See at least Scorcioni par. 17, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs), the operations including:
perceiving a driving environment surrounding an ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (See at least Scorcioni par. 21, sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment);
allocating one or more obstacle state buffers, one for each of the moving obstacles to store obstacle states of a corresponding moving obstacle at different points in time for a predetermined time period (See at least Scorcioni par. 28, state data stored in working memory and par. 38, Working memory 210 extracts the information from the collection of property bags during a configurable time window to construct snapshots of the autonomous vehicle and various agents... The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp), wherein each obstacle state includes at least a location of the corresponding moving obstacle at a particular point in time (See at least Scorcioni par. 27, data acquisition system… data about other agents, including as range, relative speed (Doppler), elevation, angular location and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle);
predicting a further movement of at least one of the moving obstacles based on past obstacle states stored in an associated obstacle state buffer (See at least Scorcioni par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame); and
planning a trajectory to drive the ADV based on the predicted movements of the moving obstacles (See at least Scorcioni par. 48, trajectory planner 220 receives the trajectory and behavior objects from the decision resolver 218 along with the state of the autonomous vehicle 10.... The trajectory sender 222 provides the trajectory message to the autonomous vehicle 10 for implementation at the autonomous vehicle) to avoid a collision with any one of the moving obstacles (See at least Scorcioni par. 41, hypothesizer module 212 predicts a collision of two agents 50,... take into account the expected collision or to send a warning flag to other modules to attempt to mitigate the dangerous scenario or alter behavior to avoid the dangerous scenario. The hypothesis is then sent to the decider module which is sent to the trajectory planner to avoid the dangerous scenario).
Scorciono does not teach predicting further movement of the moving obstacles based on past obstacles states included a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted.
Baghsorkhi teaches predicting further movement of the moving obstacles based on past obstacles states included a first portion of the past obstacle states indicating that the at least one of the moving obstacles was present and a second portion of the past obstacle states indicating that the at least one of the moving obstacles was not present, the first portion of the obstacle states being associated with a first past period of time, the second portion of the obstacle states being associated with a second past period of time subsequent to the first period of time and immediately preceding when the further movement is predicted (see at least Baghsorkhi par. 39 and par. 59 “The environment analyzer 104 also identifies missing data in the first data for objects in the first perspective. The environment analyzer 104 identifies the missing data by tracking objects in the first perspective between different time steps. The environment analyzer 104 determines that the first data associated with an object in the first perspective at a first time is not in the first perspective at a second time.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Scorcioni with the features of Baghsorkhi, because as Baghsorkhi teaches the missing object may be occluded by another vehicle and losing track of an object for even a short amount of time can be detrimental to object tracking, collision avoidance and safety of the vehicle Baghsorkhi par. 30).

Regarding claim 18, the combination of Scorciono and Baghsorkhi teach all elements of claim 17. Scorciono further teaches, wherein each obstacle state further comprises a speed and heading direction of the corresponding moving obstacle at the particular point in time (See at least Scorcioni par. 38, The data structure created by working memory 210 from the property bags is a “State” data structure which contains information organized according to timestamp… property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).

Regarding claim 19, the combination of Scorciono and Baghsorkhi teach all elements of claim 17 including wherein predicting the further movement of the at least one of the moving obstacles comprises: reconstructing a past moving trajectory for the at least one of the moving obstacles for the first past period of time with the first portion of the past obstacle states; and predicting a past moving trajectory for the at least one of the moving obstacles for the second past period of time using the past moving trajectory, wherein the predicted movements are the past moving trajectory (As best understood by the Examiner the claim is referring to determining the path of the moving object by reconstructing past moving history and using the past moving history to determine the trajectory of the object during the time when the sensor could no longer sense the object.  See at least Baghsorkhi par. 56 the local path plan is, for example, a path plan for the first autonomous vehicle, generated by the vehicle control system 206 included in the first autonomous vehicle 102, that describes the immediate path of the first autonomous vehicle 102 in the environment. The vehicle control system 206 determines whether the missing object is in the immediate path of the vehicle by comparing the location and trajectory of the missing object from previous time step. For example, the first autonomous vehicle 102 uses a previous state estimate (e.g., from a time step n−1).)

Regarding claim 20, the combination of Scorciono and Baghsorkhi teach all elements of claim 17 and further teach, wherein the further movement of the at least one of the moving obstacles is not able to be sensed by the ADV and would cause the one or the moving obstacles to collide with the ADV if the trajectory was not based on the predicted further movement (See at least Baghsorkhi  par. 56, “The request is prioritized based on whether the missing object is in the immediate path of the first autonomous vehicle 102. For example, the vehicle control system 206 assigns a priority level to the request based on whether the missing object intersects with the local path plan of the first autonomous vehicle 102. The local path plan is, for example, a path plan for the first autonomous vehicle, generated by the vehicle control system 206 included in the first autonomous vehicle 102, that describes the immediate path of the first autonomous vehicle 102 in the environment. The vehicle control system 206 determines whether the missing object is in the immediate path of the vehicle by comparing the location and trajectory of the missing object from previous time step.” The Examiner notes that the missing object intersecting the path plan of the autonomous vehicle would cause the moving obstacle to collide if the trajectory of the ADV is not changed based on the determination of this future movement.).

Claims 4-6, and 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni and Baghsorkhi in view of Wolcott et al. (US 20200018606), herein referred to as Wolcott.
Regarding claim 4, the combination of Scorcioni and Baghsorkhi teach all elements of claim 1. Scorciono further teaches, performing an analysis on the obstacle states stored in the obstacle state buffers (See at least Scorcioni par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).
Neither Scorcioni or Baghsorkhi teach performing an analysis on the obstacle states… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment.
Wolcott does teach performing an analysis on the obstacle states (par. 49, tracking module 220, in one embodiment, iteratively executes the functions discussed at blocks 310-320 to acquire the sensor data 250 and provide location information as a label on the sensor data and par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle)… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data as taught by the combination of Scorcioni and Baghsorkhi to further include performing an analysis on state data to determine lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).

Regarding claim 5, the combination of Scorcioni and Baghsorkhi teach in view of Wolcott teaches all elements of claims 1 and 4. Scorciono further teaches… obstacle states retrieved from the corresponding obstacle state buffer (See at least Scorcioni par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle)….
Neither Scorcioni or Baghsorkhi teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states…, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles.
Wolcott does teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states (par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle) …, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data to determine lane configurations as taught by the combination of Scorcioni and Baghsorkhi in view of Walcott to further include performing an analysis on state data to determine moving trajectories or paths of other obstacles and using the moving trajectories to generate lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).

Regarding claim 6, the combination of Scorcioni and Baghsorkhi teach in view of Wolcott teaches all elements of claims 1 and 4.  
Neither Scorcioni or Baghsorkhi teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers.
Wolcott does teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers (Fig. 4 shows that the center of the lanes are inferred based on tracking the movement of the other obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data, including a directionality or heading, of nearby objects into buffers and using the state data, including a directionality or heading, to reconstruct a moving history of the nearby objects and deriving lane configurations from the moving history as taught by the combination of Scorcioni and Baghsorkhi in view of Wolcott to further include inferring a lane center line based on the state data in order to derive lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).

Regarding claim 12, the combination of Scorcioni and Baghsorkhi teach teaches all elements of claim 9. Scorciono further teaches, performing an analysis on the obstacle states stored in the obstacle state buffers (See at least Scorcioni par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle).
Neither Scorcioni or Baghsorkhi teach performing an analysis on the obstacle states… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment.
Wolcott does teach performing an analysis on the obstacle states (par. 49, tracking module 220, in one embodiment, iteratively executes the functions discussed at blocks 310-320 to acquire the sensor data 250 and provide location information as a label on the sensor data and par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle)… to determine lane configuration of the driving environment without using map data of a map associated with the driving environment (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data as taught by the combination of Scorcioni and Baghsorkhi to further include performing an analysis on state data to determine lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).

Regarding claim 13, the combination of Scorcioni and Baghsorkhi teach in view of Wolcott teaches all elements of claims 9 and 12. Scorciono further teaches… obstacle states retrieved from the corresponding obstacle state buffer (See at least Scorcioni par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle)….
Neither Scorcioni or Baghsorkhi teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states…, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles.
Wolcott does teach reconstructing a moving trajectory of each of the moving obstacles based on its obstacle states (par. 39, inference module 230 aggregates the separate observations of each dynamic object embodied within the sensor data 250 and interpolates a path followed by each of the dynamic objects and par. 74, sensor data 119 can be located in one or more data stores 115 located onboard the vehicle) …, wherein the lane configuration is derived based on the moving trajectories of the moving obstacles (par. 40, inference module 230, in one embodiment, uses the aggregated paths to subsequently resolve a lane-level configuration of the road and surrounding environment to produce the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects in buffers and performing an analysis on the recorded state data to determine lane configurations as taught by the combination of Scorcioni and Baghsorkhi in view of Walcott to further include performing an analysis on state data to determine moving trajectories or paths of other obstacles and using the moving trajectories to generate lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).

Regarding claim 14, the combination of Scorcioni and Baghsorkhi teach in view of Wolcott teaches all elements of claims 9 and 12.  
Neither Scorcioni or Baghsorkhi teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers.
Wolcott does teach wherein determining the lane configuration comprises inferring a lane center line of a lane based on the obstacle states retrieved from at least one of the obstacle state buffers (Fig. 4 shows that the center of the lanes are inferred based on tracking the movement of the other obstacles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data, including a directionality or heading, of nearby objects into buffers and using the state data, including a directionality or heading, to reconstruct a moving history of the nearby objects and deriving lane configurations from the moving history as taught by the combination of Scorcioni and Baghsorkhi in view of Wolcott to further include inferring a lane center line based on the state data in order to derive lane configurations as taught by Wolcott. One would be motivated to do this logging successive movements of the dynamic object as the vehicle proceeds along the route allows the system to generate a path along which the dynamic object has traveled relative to the vehicle. The path of the dynamic object indicates navigable portions of the road and can infer the presence of lanes (Wolcott, par. 7). Autonomous driving systems may use lane configurations to plan future movements of a vehicle (Wolcott, par. 18).


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni and Baghsorkhi in view of Stein (US 20170154225).

Regarding claim 7, the combination of Scorcioni and Baghsorkhi teach all elements of claim 1. Scorcioni further teaches,
…predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle (See at least Scorcioni par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame)….
Neither Scorcioni or Baghsorkhi teach,
detecting that a first moving obstacle is blocked by a static obstacle; and
predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle, while the first moving obstacle remains being blocked by the static obstacle.
Stein teaches,
detecting that a first moving obstacle is blocked by a static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a barrier, an object)… detecting a predetermined cut in sensitivity change factor may involve using monocular and/or stereo image analysis to detect set of features within the set of images); and
predicting movement of the first moving obstacle based on obstacle states (Par. 163, identifying the indicator (that the target vehicle will attempt a cut-in) may involve using monocular and/or stereo image analysis to detect a position and/or speed of the target vehicle. The system detects that the target vehicle is blocked and a cut-in is necessary using state data of the target vehicle)…, while the first moving obstacle remains being blocked by the static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a barrier, an object). The system detects if there is a static object in the road and factors the detected static object into whether the target vehicle will attempt a movement or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of target vehicles and the surrounding environment into buffers and predicting further movements of the target vehicle using the state data as taught by the combination of Scorcioni and Baghsorkhi to further include detecting a target vehicles is blocked by a static object in the road and predicting further movement of the target vehicle blocked by a static object as taught by Stein. One would be motivated to do this because if a condition is detected or determined in the environment of the target vehicle that is expected to result in a course change (or other navigational response) of the target vehicle such as recognizing an object ahead of the target vehicle, the host vehicle can be more sensitive to course changes or navigational changes of the target vehicle and may alter course, accelerate, slow, etc. based on even small changes recognized in the navigation of the target vehicle (Stein, par. 168-169).

Regarding claim 15, the combination of Scorcioni and Baghsorkhi teach teaches all elements of claim 9.  Scorcioni further teaches,
…predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle (See at least Scorcioni par. 39, hypothesizer module(s) 212 pulls State data from the working memory 210 in order to compute possible outcomes of the agents in the local environment over a selected time frame)….
Neither Scorcioni or Baghsorkhi teach,
detecting that a first moving obstacle is blocked by a static obstacle; and
predicting movement of the first moving obstacle based on obstacle states stored in a first obstacle state buffer associated with the first moving obstacle, while the first moving obstacle remains being blocked by the static obstacle.
Stein teaches
detecting that a first moving obstacle is blocked by a static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a barrier, an object)… detecting a predetermined cut in sensitivity change factor may involve using monocular and/or stereo image analysis to detect set of features within the set of images); and
predicting movement of the first moving obstacle based on obstacle states (Par. 163, identifying the indicator (that the target vehicle will attempt a cut-in) may involve using monocular and/or stereo image analysis to detect a position and/or speed of the target vehicle. The system detects that the target vehicle is blocked and a cut-in is necessary using state data of the target vehicle)…, while the first moving obstacle remains being blocked by the static obstacle (par. 164, predetermined cut in sensitivity change factor may include any indicator suggestive of a tendency of the target vehicle to remain on a current course or to change course into a path of the host vehicle. Such sensitivity change factors may include static road features (e.g., a lane ending, a roadway split, a barrier, an object). The system detects if there is a static object in the road and factors the detected static object into whether the target vehicle will attempt a movement or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of target vehicles and the surrounding environment into buffers and predicting further movements of the target vehicle using the state data as taught by the combination of Scorcioni and Baghsorkhi to further include detecting a target vehicles is blocked by a static object in the road and predicting further movement of the target vehicle based on the static object as taught by Stein. One would be motivated to do this because if a condition is detected or determined in the environment of the target vehicle that is expected to result in a course change (or other navigational response) of the target vehicle such as recognizing an object ahead of the target vehicle, the host vehicle can be more sensitive to course changes or navigational changes of the target vehicle and may alter course, accelerate, slow, etc. based on even small changes recognized in the navigation of the target vehicle (Stein, par. 168-169).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scorcioni and Baghsorkhi in view of Ide (US 20190092331).
Regarding claim 8, the combination of Scorcioni and Baghsorkhi teach teaches all elements of claim 1.  Scorcioni further teaches… retrieving obstacle states from a second obstacle state buffer associated with the second moving obstacle (See at least Scorcioni par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle)…
Neither Scorcioni or Baghsorkhi teach, 
in response to a request for following a second moving obstacle, retrieving obstacle states …;
reconstructing a second moving trajectory from the obstacle states retrieve…; and
planning a trajectory for the ADV based on the second moving trajectory.
Ide teaches
in response to a request for following a second moving obstacle, retrieving obstacle states (par. 137, converts the position coordinate data of the following-travel steering target vehicle TV stored in the RAM into the position coordinate data) from a second obstacle state buffer associated with the second moving obstacle (par. 136, target object information on the following-travel steering target vehicle TV (hereinafter, referred to as a “target object (b)” in some cases) to store (buffer) position coordinate data at a time point);
reconstructing a second moving trajectory from the obstacle states retrieved from the second obstacle state buffer (par. 138, executes a curve fitting process with the use of the converted position coordinates of the following-travel steering target vehicle TV to produce/generate the traveling trajectory L1 of the following-travel steering target vehicle); and
planning a trajectory for the ADV based on the second moving trajectory (par. 140, sets the target traveling line Ld to the thus produced/generated traveling trajectory L1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects into buffers as taught by the combination of Scorcioni and Baghsorkhi to further include retrieving state data from buffers, reconstructing a moving trajectory based on the state data and then planning a trajectory based on the reconstructed moving trajectory as taught by Ide. One would be motivated to select the preceding vehicle, reconstruct a preceding vehicle trajectory and apply the steering torque to the steering mechanism so as to change the steering angle in such a manner that the own vehicle travels along (in accordance with) a target traveling line determined/set based on that preceding vehicle trajectory because this is useful in a case where there is no white line recognized over the predetermined distance in the forward direction of the own vehicle, (Ide, par. 120).

Regarding claim 16, the combination of Scorcioni and Baghsorkhi teach all elements of claim 9.  Scorcioni does teach… retrieving obstacle states from a second obstacle state buffer associated with the second moving obstacle (See at least Scorcioni par. 39, The hypothesizer module(s) 212 pulls State data from the working memory and par. 38, property bag for an object contains detailed information about the object, such as the object's location, speed, heading angle)…
Neither Scorcioni or Baghsorkhi teach, 
in response to a request for following a second moving obstacle, retrieving obstacle states …;
reconstructing a second moving trajectory from the obstacle states retrieve…; and
planning a trajectory for the ADV based on the second moving trajectory.
Ide teaches 
in response to a request for following a second moving obstacle, retrieving obstacle states (par. 137, converts the position coordinate data of the following-travel steering target vehicle TV stored in the RAM into the position coordinate data) from a second obstacle state buffer associated with the second moving obstacle (par. 136, target object information on the following-travel steering target vehicle TV (hereinafter, referred to as a “target object (b)” in some cases) to store (buffer) position coordinate data at a time point);
reconstructing a second moving trajectory from the obstacle states retrieved from the second obstacle state buffer (par. 138, executes a curve fitting process with the use of the converted position coordinates of the following-travel steering target vehicle TV to produce/generate the traveling trajectory L1 of the following-travel steering target vehicle); and
planning a trajectory for the ADV based on the second moving trajectory (par. 140, sets the target traveling line Ld to the thus produced/generated traveling trajectory L1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for recording state data of nearby objects into buffers as taught by the combination of Scorcioni and Baghsorkhi to further include retrieving state data from buffers, reconstructing a moving trajectory based on the state data and then planning a trajectory based on the reconstructed moving trajectory as taught by Ide. One would be motivated to select the preceding vehicle, reconstruct a preceding vehicle trajectory and apply the steering torque to the steering mechanism so as to change the steering angle in such a manner that the own vehicle travels along (in accordance with) a target traveling line determined/set based on that preceding vehicle trajectory because this is useful in a case where there is no white line recognized over the predetermined distance in the forward direction of the own vehicle, (Ide, par. 120).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bouton (US PG Pub 2020/0247402), Mande (US PG Pub 2017/0344855), Cazzoli (US PG Pub 2019/0114921), Chen (US PG Pub 2021/0122369), Zhang (US PG Pub 2022/0105926) discuss sensing moving obstacles and tracking the obstacles over time and when the objects are occluded (in a blindspot).  Further, Feng (US PG Pub 2020/0364882) teaches target tracking and utilizing historical information in predicting the position information of a target object and blocking object.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662